DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-12,14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes, Jr. (US 5,433,374) in view of Doll et al. (US 3,316,102) and Kobayashi (US 2014/0246351).
In re claim 1: Forbes, Jr. discloses A tray container 10, comprising: a container material foldable from an unassembled configuration (figure 5) that is substantially flat to an assembled configuration defining an interior space (figure 2); a container bottom (center rectangular portion between panels 18-21)  formed from the container material; a plurality of container sides 18-21 formed from the container material, each container side 18-21 having a proximal end contiguous with the container bottom and a distal end configured to fold into a bonding surface 13,; a perimeter bonding surface (combination of all 13) comprising each bonding surface 13 of the plurality of container sides and wherein the container material comprises a first contiguous material(see figures 4 and 5 of Forbes, Jr.).
Forbes, Jr. discloses the claimed limitation as discussed above with the exception of the following claimed limitation that are taught by Doll et al.:
a reinforced portion (36a-d and 40a-d), the cover bonding surface 34a-d and the reinforced portion (36a-d and 40a-d) each comprising two layers of the container material (see figures 1 and 8 of Doll et al.).
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the distal end portions of the cover bonding surface of Forbes, Jr. with the reinforcement portions (36a-d and 40a-d) as taught by Doll et al. in order to increase the self-sustaining capability of the erected container (see col.4, ll.1-11 of Doll et al.).
Forbes, Jr. in view of Doll et al. teach the claimed limitation as discussed above with the exception of the following claimed limitation that are taught by Kobayashi:
Kobayashi teaches the provision of incorporating a support ring 16 at the top of a container rim portion where the support ring 1 is configured for attachment to the perimeter bonding surface of the container 2, the support ring 1 defining a cover bonding surface 16 to which a cover 19 may be bonded, wherein the support ring 1comprises a second contiguous material (see figure 4 of Kobayashi) in order to increase the strength of the container perimeter section and to allow for a larger surface area for bonding the container cover. With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container of Forbes, Jr. in view of Doll et al. with a support ring as taught by Kobayashi.
In re claim 2: the plurality of container sides 18-21 comprises: a first side 18; a second side 19 opposite the first side 18; a third side 20 positioned between the first side 18 and the second side 19; and a fourth side 21 opposite the third side 20 and positioned between the first side 18 and the second side 19 (see figures 4 and 5 of Forbes et al.).  
In re claim 4: each reinforced portion (36a-d and 40a-d) of each container side is formed by folding the distal end of the container side approximately 180 degrees outward away from the interior space and bonding the distal end to an exterior surface of the container side to create a 2-layer portion (see figures 1 and 8 of Doll et al.). 
In re claim 5: each cover bonding surface of each container side is formed by folding the 2-layer portion outward away from the interior space between approximately 45-85 degrees to create a cover bonding surface defining a cover bonding surface plane that is approximately parallel to a bottom plane defined by the container bottom (see figures 4 and 5 of Forbes et al.) and (see figures 1 and 8 of Doll et al.) as discussed above.
In re claim 8: each of the plurality of container sides comprises a pair of corner tabs (tabs adjacent 14 and 15 of each sidewall) positioned along opposite side edges of the distal end, each corner tab configured to overlap an adjacent cover bonding surface 13 (see figures 4 and 5 of Forbes et al.)
In re claim 9: the pair corner tabs (tabs adjacent 15 of each sidewall) of the first and second sides are positioned on respective distal ends above (depending on the orientation of the container) a fold line corresponding to the approximately 180 degree fold (see figures 4 and 5 of Forbes et al.).
In re claim 10: the pair corner tabs (tabs adjacent 14 of each sidewall) of the third and fourth sides are positioned on respective distal ends below (depending on the orientation of the container) a fold line corresponding to the approximately 180 degree fold (see figures 4 and 5 of Forbes et al.).
In re claim 11: the support ring 1 comprises an inner perimeter and an outer perimeter, the distance between the inner perimeter and the outer perimeter defining a support ring width, wherein the support ring width is larger than a width of the perimeter bonding surface 4 (see figure 4 of Kobayashi).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container of Forbes, Jr. in view of Doll et al. and Kobayashi for the same reason discussed above.
In re claim 12: Forbes et al. discloses a tray container 10, comprising: a paper-based material (col.3, ll.10-16) foldable from an unassembled configuration that is substantially flat (figure 5) to an assembled configuration defining an interior space (figure 4); a container bottom (center rectangular portion between panels 18-21) formed from the paper-based material; a plurality of container sides 18-21 formed from the paper-based material, each container side 18-21 having a proximal end contiguous with the container bottom and a distal end configured to fold into a bonding surface 13, wherein the plurality of container sides 18/21 comprises: a first side 18; a second side 19 opposite the first side 18; a third side 20 positioned between the first side 18 and the second side 19; and a fourth side 21 opposite the third side 20 and positioned between the first side 18 and the second side 19; a perimeter bonding surface comprising each bonding surface (combination of all 13) of the plurality of container sides 18-21; and the container material comprises a first contiguous material (see figures 4 and 5 of Forbes, Jr.)
Forbes, Jr. discloses the claimed limitation as discussed above with the exception of the following claimed limitation that are taught by Doll et al.:
a reinforced portion (36a-d and 40a-d), the cover bonding surface 34a-d and the reinforced portion (36a-d and 40a-d) each comprising two layers of the container material (see figures 1 and 8 of Doll et al.).
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the distal end portions of the cover bonding surface of Forbes, Jr. with the reinforcement portions (36a-d and 40a-d) as taught by Doll et al. in order to increase the self-sustaining capability of the erected container (see col.4, ll.1-11 of Doll et al.).
Forbes, Jr. in view of Doll et al. teach the claimed limitation as discussed above with the exception of the following claimed limitation that are taught by Kobayashi:
Kobayashi teaches the provision of incorporating a support ring 16 at the top of a container rim portion where the support ring 1 is configured for attachment to the perimeter bonding surface of the container 2, the support ring 1 defining a cover bonding surface 16 to which a cover 19 may be bonded, wherein the support ring 1comprises a second contiguous material (see figure 4 of Kobayashi) in order to increase the strength of the container perimeter section and to allow for a larger surface area for bonding the container cover. With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container of Forbes, Jr. in view of Doll et al. with a support ring as taught by Kobayashi.
In re claim 14: each reinforced portion (36a-d and 40a-d) of each container side is formed by folding the distal end of the container side approximately 180 degrees outward away from the interior space and bonding the distal end to an exterior surface of the container side to create a 2-layer portion (see figures 1 and 8 of Doll et al.). 
In re claim 15: each cover bonding surface of each container side is formed by folding the 2-layer portion outward away from the interior space between approximately 45-85 degrees to create a cover bonding surface defining a cover bonding surface plane that is approximately parallel to a bottom plane defined by the container bottom (see figures 4 and 5 of Forbes et al.) and (see figures 1 and 8 of Doll et al.) as discussed above.
In re claim 16: the support ring 1 comprises an inner perimeter and an outer perimeter, the distance between the inner perimeter and the outer perimeter defining a support ring width, wherein the support ring width is larger than a width of the perimeter bonding surface 4 (see figure 4 of Kobayashi).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container of Forbes, Jr. in view of Doll et al. and Kobayashi for the same reason discussed above.

In re claim 18: Forbes et al. discloses A tray container, comprising: a paper-based material (col.3, ll.10-16) foldable from an unassembled configuration that is substantially flat (figure 5) to an assembled configuration defining an interior space (figure 4); a container bottom (center rectangular portion between panels 18-21)  formed from the paper-based material; a plurality of container sides 18-21 formed from the paper-based material, each container side 18-21 having a proximal end contiguous with the container bottom and a distal end folded into a bonding surface 13, a perimeter bonding surface(combination of all 13) comprising each bonding surface of the plurality of container sides 18-21 (see figures 4 and 5 of Forbes, Jr.)
Forbes, Jr. discloses the claimed limitation as discussed above with the exception of the following claimed limitation that are taught by Doll et al.:
a reinforced portion (36a-d and 40a-d), the cover bonding surface 34a-d and the reinforced portion (36a-d and 40a-d) each comprising two layers of the container material (see figures 1 and 8 of Doll et al.).
wherein the reinforced portion (36a-d and 40a-d) of each container side comprises the distal end folded 180 degrees outward from the interior space and bonded to the container side to create the reinforced portion (36a-d and 40a-d) that is two layers in thickness and a distal reinforced end (see figures 1 and 8 of Doll et al.).
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the distal end portions of the cover bonding surface of Forbes, Jr. with the reinforcement portions (36a-d and 40a-d) as taught by Doll et al. in order to increase the self-sustaining capability of the erected container (see col.4, ll.1-11 of Doll et al.). When combined as discussed above, the cover bonding surface of each container side comprises the distal reinforced end folded outward from the interior space to create the cover bonding surface that is substantially coplanar with the container bottom, which would resemble figure 2 of Forbes, Jr. with the reinforcement layers of Doll et al. Attorney Docket No. 1223-02001-US
Forbes, Jr. in view of Doll et al. teach the claimed limitation as discussed above with the exception of the following claimed limitation that are taught by Kobayashi:
Kobayashi teaches the provision of incorporating a support ring 16 at the top of a container rim portion where the support ring 1 is configured for attachment to the perimeter bonding surface of the container 2, the support ring 1 defining a cover bonding surface 16 to which a cover 19 may be bonded, wherein the support ring 1comprises a second contiguous material (see figure 4 of Kobayashi) in order to increase the strength of the container perimeter section and to allow for a larger surface area for bonding the container cover. With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container of Forbes, Jr. in view of Doll et al. with a support ring as taught by Kobayashi.
In re claim 19: each of the plurality of container sides comprises a pair of corner tabs (tabs adjacent 14 and 15 of each sidewall) positioned along opposite side edges of the distal end, each corner tab configured to overlap an adjacent cover bonding surface 13 (see figures 4 and 5 of Forbes et al.)
In re claim 20: a cover 12 bonded to the perimeter cover bonding surface (each 13) (see col.1, ll.15-50 of Forbes et al.).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes, Jr. (US 5,433,374) in view of Doll et al. (US 3,316,102) and in further view of Peterson (US 1,425,335).  Forbes, Jr. in view of Doll et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Peterson:
In re claims 3 and 13: the first side 2 and the second side 2 each comprise a foldable edge tab 6 on each opposite vertically oriented edge, each foldable tab 6 configured to fold   Attorney Docket No. 1223-02001-USinward toward the interior space of the tray container for bonding to an exterior surface of the third side 4 or the fourth side 4 (see figures 1-3 of Peterson).  
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to replace the connecting edge portions of Forbes, Jr. in view of Doll et al. with the corner connecting tabs as taught by Peterson in order to increase the surface area for bonding the corners (see figures 1-3 of Peterson).  


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes, Jr. (US 5,433,374) in view of Doll et al. (US 3,316,102) and in further view of Damarell et al. (US 2018/0265274).  Forbes, Jr. in view of Doll et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Damarell et al.:
In re claim 6: the container material comprises paper that is 200 gsm to 400 gsm (see paragraph [0020] of Damarell et al.).  
In re claim 7: the paper-based material is coated in a food-grade wax (see paragraph [0138] of Damarell et al.).    
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to replace paper-based material of Forbes, Jr. in view of Doll et al. with the paper-based material as taught by Damarell et al. in order to increase the rigidity of the material and make it durable for food storage (see paragraphs [0020] and [0138] of Damarell et al.).    

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for prior art references that disclose and teach limitation of the claimed and disclosed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735